MEMORANDUM **
Jose Daniel Bejaran, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the Immigration Judge’s (“IJ”) order denying his motion to reopen removal proceedings based on ineffective assistance of counsel. We dismiss the petition for review.
Bejaran did not raise to the BIA his contention that the agency’s failure to provide a transcript of proceedings, including the Id’s original decision, deprived him of due process, so we lack jurisdiction to consider this contention. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (holding that procedural due process challenges must be exhausted).
We also lack jurisdiction to review Be-jaran’s contentions regarding the BIA’s August 31, 2006, 2006 WL 3203696, order because he did not petition for review of that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Petitioners remaining contentions are unpersuasive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.